Opinion
Per Curiam;,
Plaintiff-appellant, Pauline Gordon, appeals from the refusal of the Court of Common Pleas of Cambria County to grant a new trial following a jury verdict for the defendants, W. O. McQuaide, Inc. and Eonald Berkheimer, in a trespass action arising out of an automobile accident.
On appeal to this Court, appellant advances seven reasons to justify her request for a new trial. After reading the record and noting the alleged errors referred to by appellant, we find none of her contentions valid. We especially fail to agree with appellant that the “aggregate result” of claimed improprieties al*318legedly committed during the trial “create [d] an atmosphere which pervaded the trial which was so prejudicial to the rights of the plaintiff as to deny her a fair trial of the real issues involved.”
Accordingly, no reasons exist which would merit any modification of the conclusions reached by the court below.
Judgment affirmed.